Filed 3/23/21 In re Emmanuel D. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re EMMANUEL D. et al.,                                      B305003
Persons Coming Under the                                       (Los Angeles County
Juvenile Court Law.                                            Super. Ct. No.
                                                               19CCJP04710A-C)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

STACI D.,

         Defendant and Appellant.


      APPEAL from findings and orders of the Superior Court of
Los Angeles County, Stephen C. Marpet, Judge Pro Tempore.
Affirmed.
     Suzanne Davidson, under appointment by the Court of
Appeal, for Defendant and Appellant.

     Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and William D. Thetford, Principal Deputy
County Counsel, for Plaintiff and Respondent.

                 ______________________________



      Appellant Staci D. (mother) appeals from the juvenile
court’s jurisdictional findings and dispositional orders in which
three of her children—Emmanuel D. (Emmanuel, born 2006),
Harmoney H. (Harmoney, born 2005), and Jameil B. (Jameil,
born 2004) (collectively minors)—were adjudicated dependents of
the court and removed from her custody. She contends that
substantial evidence did not support the jurisdictional findings or
the removal orders.
      We affirm.
                          BACKGROUND
I. The Family
      Mother has a total of 12 children. This appeal concerns
dependency proceedings brought on behalf of her three youngest
children: Emmanuel, Harmoney, and Jameil. Minors’ fathers
are not parties to this appeal.
II. Referral
      In July 2019, the Los Angeles County Department of
Children and Family Services (DCFS) received a referral alleging




                                 2
general neglect of Emmanuel by mother, with several of his
siblings also at risk.1
       On the night of July 18, 2019, mother brought Emmanuel,
who has sickle cell anemia, to the emergency room for pain.
Mother was upset about several incidents at the hospital. The
reporting party suspected that mother was under the influence
because she was incoherent and at times would fall asleep while
talking to hospital staff. Mother had not been taking her
psychiatric medication.
III. Initial Investigation
       In response to the referral, DCFS social worker Steven
Claxton (CSW Claxton) interviewed hospital staff and mother on
July 22, 2019.2
       A. Statements by hospital staff
       Dr. Sara Gustafson stated that mother had allowed a blood
sample to be taken from Emmanuel on July 19, 2019, to check for
a bacterial infection. No infection was detected at that time.
Since then, mother had only allowed blood draws to check
Emmanuel’s white blood cell count, which was abnormally high.
He also had a high fever. He was currently taking an antibiotic,
but his condition did not appear to be improving. Another type of
blood test needed to be performed to determine what type of
infection he had. Mother was refusing to allow hospital staff to
obtain a blood culture sample or administer a new antibiotic.



1     Between 1999 and 2019, DCFS received at least 26 child
welfare referrals regarding the family.

2  Mother did not allow CSW Claxton to speak with
Emmanuel or complete a body check.




                                3
According to Dr. Gustafson, Emmanuel’s life was at risk by not
receiving appropriate medical treatment.
       Dr. Lynne Smith reported that Emmanuel was facing a life
or death situation if he did not receive appropriate medical care
and that mother was preventing the delivery of such care.
Dr. Smith and other hospital staff had explained to mother the
importance of giving Emmanuel vancomycin, an antibiotic, to
reduce his fever. Mother was delaying Emmanuel’s medical
treatment at a time when he could possibly die by the morning.
       Dr. Brian Hernandez reported that mother had been
cooperative with medical treatment until that day (July 22,
2019). He had explained to mother the importance of Emmanuel
receiving additional medical treatment, including an ultrasound,
but mother was not receptive.
       A supervising social worker stated that she had explained
to mother that Emmanuel was in need of a higher level of care in
order to improve. Mother continued to withhold her consent to
any other medical treatment.
       According to another social worker, mother had disclosed
that she had a history of trauma and had been diagnosed with
posttraumatic stress disorder (PTSD). Mother was no longer
taking her psychotropic medication.
       B. Statements by mother
       Mother told CSW Claxton that Emmanuel was not
receiving proper treatment and that she wanted him transported
to a different hospital. She believed that hospital staff had
mishandled Emmanuel’s blood samples and placed him in the
wrong room.
       Asked about falling asleep during conversations and being
incoherent while speaking with hospital staff, mother denied




                                4
being under the influence of any substance or using drugs or
alcohol. Regarding why she was refusing to allow the hospital
staff to give minor vancomycin, mother continued to voice her
complaints about the hospital.
       Mother refused to allow any other treatment to be
administered to Emmanuel and stated it was her right as a
parent to have him transferred to another hospital.
       Mother stated that she had a history of mental health
issues and had been diagnosed with PTSD after her brother’s
murder eight years before. She previously took Seroquel but had
stopped taking it the previous year because she did not feel that
she needed it.
IV. Orders to Remove Emmanuel and for Medical Treatment
       On July 23, 2019, DCFS sought and was granted orders
removing Emmanuel from mother’s custody and authorizing
DCFS to secure medical treatment for him.
       Mother refused to accept the removal order when it was
served on her that same day. She claimed that there was nothing
wrong with Emmanuel. Due to an issue with the seal on the
order, law enforcement declined to remove mother from the
hospital, and she continued to interfere with Emmanuel’s
medical treatment. While she allowed hospital staff to give him
one dose of a new antibiotic, she later refused to allow a second
dose and paused the machine administering the medication. She
also refused to allow x-rays to be taken. CSW Claxton served
mother with the order again, and law enforcement eventually
removed her from the hospital.
       An echocardiogram revealed that Emmanuel had dilated
cardiomyopathy and pulmonary hypertension.




                               5
V. Interviews with the Family
       On July 23, 2019, mother told DCFS supervising social
worker Virginia Liechty Perez (SCSW Perez) that she did not
understand why Emmanuel had been detained. Mother denied
preventing Emmanuel from receiving medical treatment and said
that she was going to file a complaint because the hospital was
“testing Emmanuel for ‘parvo.’” Mother stated, “‘Parvo[] is for
dogs!’”
       Mother agreed to allow SCSW Perez to meet with Jameil
and Harmoney on a sidewalk but would not provide her home
address. Both Jameil and Harmoney were appropriately dressed,
clean, and free of visible marks or bruises.
       Jameil did not understand why mother could not see
Emmanuel. Jameil stated that mother took good care of
Emmanuel and him. He was not aware if mother was on any
medication, but he denied that she used drugs or alcohol. SCSW
Perez observed Jameil to be guarded in his responses regarding
mother’s mental health. According the Jameil, the family lived in
a three-bedroom home. There was always food in the home, and
he felt safe there. He denied any abuse.
       Harmoney said that mother always took Emmanuel to the
doctor when he was ill. She was unaware of mother having any
mental health issues and denied that mother used substances,
including alcohol. She said that she always had food to eat and
denied any abuse. When asked to describe mother, Harmoney
responded, “‘She’s about love. She’s a love person.’” Harmoney
felt safe and “‘love[d]’” living with mother. SCSW Perez thought
that Harmoney appeared guarded and frequently looked in
mother’s direction when asked a question.




                               6
      Following her interviews with Jameil and Harmoney,
SCSW Perez spoke with mother again. Mother brought out
several documents, scattered them all over, and began erratically
sorting through them. She claimed that the order removing
Emmanuel from her custody was invalid and that all the
signatures were forged. She stated that she was going to arrest
everyone involved and would go to court immediately. Mother
was displaying odd body language, which suggested to SCSW
Perez that she might have been under the influence of a
substance. When asked if she would drug test, mother refused
and said that she did not use drugs.
      The following day, on July 24, 2019, mother called SCSW
Perez. Mother’s speech was slurred, making her difficult to
understand. Mother became combative when asked about the
whereabouts of another minor who had been listed as her child.
Even though mother had previously stated that the minor was
her grandson, she denied knowing him to SCSW Perez.
VI. Dependency Petition
      On July 25, 2019, DCFS filed a dependency petition
seeking the juvenile court’s exercise of jurisdiction over
Emmanuel. Brought pursuant to Welfare and Institutions Code
section 300, subdivision (b)(1) (failure to protect),3 the petition
alleged two counts against mother.
      For the b-1 count, the petition alleged that Emmanuel
suffered from sickle cell anemia, dialated cardiomyopathy,
pulmonary hypertension, and a high fever. His medical condition
was life threatening and required immediate medical care.
Mother refused to consent to and interfered with medical

3     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                 7
treatment for Emmanuel. Mother’s medical neglect endangered
Emmanuel’s physical health and safety and placed him at risk of
serious physical harm.
       For the b-2 count, the petition alleged that mother
“demonstrate[d] mental and emotional problems,” which
rendered her incapable of providing regular care for Emmanuel.
Mother failed to take her psychotropic medication as prescribed.
Mother’s mental and emotional problems endangered
Emmanuel’s physical health and safety and placed him at risk of
serious physical harm.
VII. Detention Hearing
       At the detention hearing on July 26, 2019, the juvenile
court found that a prima facie showing had been made that
Emmanuel was a person described by section 300 and that the
initial detention order was justified. The court found that further
detention was necessary. Mother was granted monitored
visitation.
VIII. Detention of Jameil and Harmoney
       Mother failed to show up for a scheduled interview with a
dependency investigator on August 6, 2019. The following day,
during a telephone call with CSW Claxton, mother refused to
drug test or complete a mental health assessment.
       CSW Claxton spoke with mother on the phone on
August 20, 2019. CSW Claxton asked if he could meet with
mother, Jameil, and Harmoney in person. Mother refused.
Mother also refused to allow CSW Claxton to speak with Jameil
and Harmoney on the phone.
       On August 21, 2019, CSW Claxton received a phone call
from one of minors’ adult siblings. The adult sibling reported
that she was at a police station filing a missing persons report for




                                 8
Jameil and Harmoney. They had spent the previous night with
her, but she did not know where they were currently. She stated
that mother “ha[d] been making it difficult for everyone” by
blaming them for the removal of Emmanuel. Mother would
arrive, unannounced, at the home of another adult sibling, with
whom Emmanuel had been placed.4
       CSW Claxton spoke with mother on the phone regarding
the whereabouts of Jameil and Harmoney. Mother stated that
they were with her at the police station. But about five minutes
later, the adult sibling who had initially called CSW Claxton
about filing missing persons reports stated that Jameil and
Harmoney had not been present with mother.
       Later on August 21, 2019, CSW Claxton received a phone
call from Jameil and Harmoney. They stated that they no longer
wanted to be with mother but declined to elaborate.
       On August 23, 2019, the juvenile court found that
continuance in the home of mother was contrary to Jameil and
Harmoney’s welfare and ordered them to be detained under
DCFS supervision.
       Despite the detention order, the whereabouts of Jameil and
Harmoney remained unknown. On August 27, 2019, the juvenile
court issued a protective custody warrant for Jameil and
Harmoney and a no bail arrest warrant for mother.5




4     Emmanuel was discharged from the hospital and placed in
the home of one of his adult siblings on August 1, 2019.

5   The warrants were recalled on September 9, 2019, after
Harmoney and Jameil were located.




                                9
IX. Mother’s Altercation with Harmoney
       On August 31, 2019, Harmoney and Jameil were living
with mother at a hotel. They no longer wanted to live there and
called one of their adult siblings to be picked up. As they were
collecting their belongings, mother grabbed Harmoney by the
shoulder because she did not want her to leave. Mother grabbed
Harmoney’s neck and waist, and they fell down together. Mother
wrapped her legs around Harmoney and squeezed her waist. In
pain, Harmoney started crying. Harmoney told mother to stop
and to let go. Harmoney was eventually taken to the hospital.
       Harmoney and Jameil were subsequently placed with adult
siblings under DCFS supervision. They reported to a DCFS
social worker “that although they love their mother, they ‘do not
like the drama that comes with living with mom.’”
X. First and Second Amended Petitions
       On October 22, 2019, DCFS filed a first amended petition
regarding Emmanuel, as well as Jameil and Harmoney.
       The first amended petition included slightly amended
versions of the allegations in the original petition regarding
mother’s interference with Emmanuel’s medical treatment and
her mental and emotional problems. These allegations were used
to support the b-1 and b-2 counts under section 300,
subdivision (b)(1) (failure to protect), and the j-1 and j-2 counts
under subdivision (j) (abuse of sibling).
       It was also alleged that mother physically abused
Harmoney by forcefully grabbing her shoulder and choking her.
This excessive physical abuse caused Harmoney unreasonable
pain and suffering. These allegations were used to support the a-
1 count under section 300, subdivision (a) (nonaccidental serious




                                10
physical harm), the b-3 count under subdivision (b)(1), and the j-3
count under subdivision (j).
       On January 14, 2020, DCFS filed a second amended
petition to correct a typographical error as to the date of the
physical abuse allegations.
XI. Last Minute Information for the Court
       On January 13, 2020, DCFS reported that minors had
“continued to thrive in their respective placements with their
adult siblings.” Minors were attending school and scheduled
doctor appointments. They wanted to continue residing with
adult siblings.
       DCFS social workers had attempted to complete a
visitation schedule with mother, but mother impeded their
efforts. Mother would talk over the social workers and digress
into irrelevant topics. Mother had a tendency to arrive at the
DCFS office unannounced and demand immediate visitation.
       Mother had a monitored visit with Emmanuel in December
2019. She arrived with a birthday cake for him. She spoke to
Emmanuel about the dependency case, “voicing her frustration.”
Emmanuel appeared embarrassed when mother pulled up his
shirt to show the social worker an old scar.
       Mother had shown the dependency investigator a recent
treatment plan from the Department of Mental Health. The plan
indicated that mother had been diagnosed with PTSD in
December 2014. Mother was scheduled to attend individual
therapy once a month.
XII. Adjudication Hearing
       Mother attended and testified at the adjudication hearing
held on January 15, 2020. She repeated many of her previous
statements about allegedly poor treatment at Harbor-UCLA




                                11
Medical Center. She denied ever using physical discipline on her
children. She stated that she had been diagnosed with PTSD in
2014. She took medication for a few years and then stopped. As
of December 2019, she was taking Seroquel and Benadryl. She
was seeing a therapist and planned to continue taking her
medication.
       After entertaining oral argument, the juvenile court
dismissed the allegations of medical neglect of Emmanuel and
physical abuse of Harmoney pled under counts a-1, b-1, b-3, j-1,
and j-3. The court sustained the b-2 and j-2 counts regarding
mother’s mental health issues.6 The court told mother: “I think
there’s no question that mental health in your life is a significant
issue . . . as a result of the death of your brother and it manifests
itself when issues occur that are traumatic to you . . . . I think
that this diagnosis is appropriate. It doesn’t go away because
you’re taking medication.”
       The juvenile court also found, by clear and convincing
evidence, that there was a substantial danger to minors’ physical
and mental wellbeing if they were not detained from mother and
that there were no reasonable means to protect them absent
removal. The court ordered reunification services, including



6     The sustained allegations under section 300,
subdivisions (b) and (j), state that mother “demonstrates mental
and emotional problems, including a diagnosis of [PTSD], which
render the mother incapable of providing regular care of the
child. The mother failed to take the mother’s psychotropic
medication as prescribed. Such mental and emotional problems
on the part of the mother endanger the child’s physical health
and safety and place the child at risk of serious physical harm,
damage and danger.”




                                 12
individual counseling for mother and minors. Mother was
granted monitored visits.
       When mother stated that she felt that her children had
“been kidnapped” and that she had been told that they would be
returned if she took medication, the juvenile court responded: “It
doesn’t happen overnight. Mental health is not something that
goes away because you start taking a pill. It’s something that I
need to make sure . . . you’re taking it consistently, treating the
children appropriately, not doing things that are inappropriate so
that I can get these children back to you sooner rather than
later.”
XIII. Appeal
       Mother filed a timely notice of appeal from the dispositional
orders removing minors from her custody, as well as the
underlying section 300 jurisdictional findings.
XIV. Subsequent Events
       On October 14, 2020, during the pendency of this appeal,
the juvenile court found that mother had made substantial
progress toward alleviating or mitigating the issues that had
necessitated the removal of minors. The court ordered minors to
be placed with mother under DCFS supervision and for the
family to receive family maintenance services.7



7      DCFS moves for judicial notice of (1) the last minute
information for the court (LMI) filed on September 2, 2020;
(2) the LMI filed on September 8, 2020; (3) the LMI filed on
October 1, 2020; (4) the LMI filed on October 7, 2020; and (5) the
juvenile court’s minute orders dated October 14, 2020. We grant
the unopposed motion and take judicial notice of the LMIs and
minute orders pursuant to Evidence Code section 452,
subdivisions (c) and (d).




                                13
                             DISCUSSION
I. Jurisdictional Findings
       Mother argues that insufficient evidence supports the
jurisdictional findings under section 300, subdivisions (b)(1) and
(j).
       A. Applicable law and standard of review
       Under section 300, subdivision (b)(1), the juvenile court has
jurisdiction over and may adjudge to be a dependent of the court
a “child [who] has suffered, or there is a substantial risk that the
child will suffer, serious physical harm or illness . . . by the
inability of the parent . . . to provide regular care for the child due
to the parent’s . . . mental illness . . . .” Jurisdiction also extends,
under section 300, subdivision (j), to a child whose “sibling has
been abused or neglected, as defined in subdivision (a), (b), (d),
(e), or (i), and there is a substantial risk that the child will be
abused or neglected, as defined in those subdivisions.”
       Although “‘[h]arm to a child cannot be presumed from the
mere fact the parent has a mental illness[]’” (In re Travis C.
(2017) 13 Cal.App.5th 1219, 1226), a parent’s mental illness and
failure to consistently treat it may place a child at substantial
risk of serious physical harm. (Id. at pp. 1226–1227.) “It is not
necessary for DCFS or the juvenile court to precisely predict what
harm will come to [a child] . . . . Rather, it is sufficient that [the
parent’s] illness and choices create a substantial risk of some
serious physical harm or illness.” (Ibid.)
       Jurisdictional findings must be made by a preponderance of
the evidence. (§ 355, subd. (a); Cynthia D. v. Superior Court
(1993) 5 Cal.4th 242, 248.) We review those findings for
substantial evidence—“evidence that is reasonable, credible and
of solid value. [Citations.] We do not evaluate the credibility of




                                  14
witnesses, attempt to resolve conflicts in the evidence or
determine the weight of the evidence. Instead, we draw all
reasonable inferences in support of the findings, view the record
favorably to the juvenile court’s order and affirm the order even if
there is other evidence supporting a contrary finding.” (In re R.V.
(2012) 208 Cal.App.4th 837, 843 (R.V.).)
      B. Analysis
      The record contains ample substantial evidence that
mother’s mental illness endangered minors through her erratic
behavior, unfocused thinking, and impaired judgment during
times of stress.
      During Emmanuel’s hospitalization in July 2019, mother
interfered with and delayed life-saving treatment. Despite being
told numerous times by hospital staff that Emmanuel’s condition
was life-threatening and required different antibiotics and
diagnostic tests, she refused to consent to such treatment. At one
point she allowed Emmanuel to receive one dose of a new
antibiotic, but she later paused the machine administering the
second dose. She remained fixated on her complaints about the
hospital and was seemingly unable to process the urgency and
severity of Emmanuel’s condition. The juvenile court could
reasonably infer that, if Jameil and Harmoney faced a medical
emergency, they too would be subject to mother’s failure to
respond adequately to their needs.
      Following the removal of Emmanuel from her custody,
mother created an unstable home environment for Jameil and
Harmoney. This culminated in a chaotic period during which
mother refused to allow DCFS to talk to Jameil and Harmoney
and one of minors’ adult siblings felt compelled to file a missing
persons report about them. Their whereabouts remained




                                15
unknown even after a detention order was issued. Later, when
they attempted to leave the place they were staying with mother
by reaching out to one of their adult siblings, mother’s reaction
was to engage in a physical altercation with Harmoney. This
further demonstrates a link between mother’s behavior and a
risk of physical harm to minors.
       We reject mother’s various arguments that substantial
evidence was lacking.
       First, mother amplifies portions of the record arguably
favorable to her position while ignoring other evidence and
alternative interpretations. She points to minors’ positive
comments about her parenting and characterizes herself as a
great advocate for Emmanuel’s medical needs. Meanwhile, she
does not engage with the substantial evidence based on
statements by numerous hospital staff indicating that her
unreasonable conduct placed Emmanuel’s life at risk.
       Mother’s position cannot be harmonized with the
substantial evidence standard of review. We are required to view
the evidence in the light most favorable to the juvenile court’s
findings, and we may not reweigh the evidence. (R.V., supra,
208 Cal.App.4th at p. 843.) Having identified substantial
evidence supporting the jurisdictional findings, “it is of no
consequence” that other evidence or inferences drawn from the
evidence might have supported a different finding by the juvenile
court. (Bowers v. Bernards (1984) 150 Cal.App.3d 870, 874.)
       Second, mother argues that, by the time the juvenile court
made its jurisdictional findings, she had resumed taking her
medication and was seeing a therapist.
       It is certainly true that, “[w]here jurisdictional allegations
are based solely on risk to the child, and not on past injury, a




                                 16
juvenile court ordinarily determines whether a substantial risk of
harm exists at the time of the jurisdiction hearing[.]” (In re J.M.
(2019) 40 Cal.App.5th 913, 921.) Here, however, the juvenile
court could reasonably infer that mother’s mental health issues—
and the substantial risk those issues posed to minors—were not
sufficiently resolved and that dependency jurisdiction was
justified. As the court observed, resolution of mental health
issues “doesn’t happen overnight.” While mother had begun to
take positive steps toward managing her mental health issues,
the strong possibility remained that she could abruptly stop.
After all, mother admitted to previously discontinuing her
psychotropic medication simply because she did not feel that she
needed it, demonstrating a failure to consistently treat her
mental illness. Accordingly, the risk to minors persisted.
       Third, mother’s reliance on In re Joaquin C. (2017)
15 Cal.App.5th 537 (Joaquin C.) and In re A.L. (2017)
18 Cal.App.5th 1044 (A.L.) is misplaced, as those cases are
readily distinguishable.
       In Joaquin C., the Court of Appeal concluded that a
jurisdictional finding under section 300, subdivision (b), based on
a parent’s mental illness was not supported by substantial
evidence. (Joaquin C., supra, 15 Cal.App.5th at p. 540.) “The
evidence was uncontroverted that [the minor] was healthy, well
cared for, and loved, and that [the parent] was raising him in a
clean, organized home with family support.” (Id. at p. 562.) No
evidence had been produced that the parent “had ever failed to
adequately supervise or protect [the minor]; that she had ever
failed to provide him with adequate food, clothing, shelter, or
medical treatment; or that she had ever demonstrated an




                                17
inability to provide regular care to him because of her mental
illness.” (Ibid.)
       Similarly, in A.L., the Court of Appeal reversed, due to
insufficient evidence, jurisdictional findings based on a parent’s
mental illness. (A.L., supra, 18 Cal.App.5th at p. 1046.) The
record contained no evidence that the minors had suffered actual
harm or had been abused. (Id. at p. 1049.) And, there was an
insufficient risk of future harm because the parent had
undergone, and was continuing, significant treatment. Any risk
was further mitigated by a strong family support system,
including strong efforts made by the minors’ other parent. (Id. at
pp. 1050–1051.)
       Here, as detailed above, substantial evidence exists that
mother’s mental illness placed minors at risk of serious physical
harm. That risk was not adequately mitigated by her recent
resumption of treatment or the degree of family support provided
by her adult children. This case cannot be analogized to
Joaquin C. and A.L., where the risk of harm was inferred merely
from the fact that a parent had mental illness.
II. Dispositional Orders Removing Minors
       Mother also challenges the evidentiary basis for the
dispositional orders removing minors from her custody.
       A. Mootness
       As an initial matter, we address DCFS’s contention that
mother’s challenge to the removal orders is moot because minors
were subsequently returned to her custody. (See In re Jessica K.
(2000) 79 Cal.App.4th 1313, 1315 [“When no effective relief can
be granted, an appeal is moot and will be dismissed”].)
       Mother argues that we should resolve this issue on the
merits because minors’ return did not toll the statutory time for




                                18
reunification services, which are generally “available to parents
for a maximum of 18 months from the physical removal of the
children from their home.” (T.J. v. Superior Court (2018) 21
Cal.App.5th 1229, 1251; see also In re Zacharia D. (1993)
6 Cal.4th 435, 446 [“The reunification period is expressly not
tolled by the parents’ physical custody of the child”].) If minors
were to be removed again, she could be denied additional services
based on the expiration of the reunification period.
       Given that jurisdiction in this dependency matter continues
and that mother has identified how the removal orders could
have an adverse effect on future proceedings, we exercise our
discretion to consider mother’s challenge to those orders. (See In
re Yvonne W. (2008) 165 Cal.App.4th 1394, 1404 [“We decide on a
case-by-case basis whether subsequent events in a juvenile
dependency matter make a case moot and whether our decision
would affect the outcome in a subsequent proceeding”].)
       B. Applicable law and standard of review
       Before removing a minor from a parent’s custody, the
juvenile court is required to “make one of five specified findings
by clear and convincing evidence. (§ 361, subd. (c).) One ground
for removal is that there is a substantial risk of injury to the
child’s physical health, safety, protection or emotional well-being
if he or she were returned home, and there are no reasonable
means to protect the child. (§ 361, subd. (c)(1).) ‘“Clear and
convincing” evidence requires a finding of high probability. The
evidence must be so clear as to leave no substantial doubt. It
must be sufficiently strong to command the unhesitating assent
of every reasonable mind. [Citations.]’ [Citation.] Actual harm
to a child is not necessary before a child can be removed.
‘Reasonable apprehension stands as an accepted basis for the




                                19
exercise of state power.’” (In re V.L. (2020) 54 Cal.App.5th 147,
154 (V.L.).)
      We review a dispositional order removing a minor from
parental custody for substantial evidence. (V.L., supra,
54 Cal.App.5th at p. 154.) The juvenile court must make its
finding that a ground for removal exists under the clear and
convincing evidence standard of proof. (§ 361, subd. (c).)
Therefore, “the question before the appellate court is whether the
record as a whole contains substantial evidence from which a
reasonable fact finder could have found it highly probable that
the fact was true.” (Conservatorship of O.B. (2020) 9 Cal.5th 989,
1011.)
      C. Analysis
      The same evidence that supports the juvenile court’s
exercise of dependency jurisdiction also constitutes substantial
evidence from which the juvenile court could find it highly
probable that minors would be at risk of substantial danger if
they were returned to mother. (§ 361, subd. (c)(1).)
      Urging us to reverse, mother argues that there was no risk
to minors because she was participating in mental health
services at the time of the adjudication hearing. As we have
already discussed in the context of the jurisdictional findings,
when the removal orders were made mother had only recently
begun a treatment plan, including taking psychotropic
medication. The juvenile court could reasonably find that such
steps did not instantaneously remove the risk that mother’s
mental health problems posed to minors. As the court explained,
it needed to ensure mother was taking her medication
consistently and “treating the children appropriately[.]”




                                20
                          DISPOSITION
      The juvenile court’s jurisdictional findings and
dispositional orders are affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, Acting P. J.
                               ASHMANN-GERST

We concur:



________________________, J.
CHAVEZ



________________________, J.
HOFFSTADT




                                21